   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 1 of 8 PageID# 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF VIRGINIA
                       RICHMOND DIVISION

MELANIE PINA,                    ) Case No. 3:18cv688
                                 )
Plaintiff,                       ) COMPLAINT
                                 )
                                 )
                                 ) DEMAND FOR JURY TRIAL
       vs.                       )
                                 )
                                 )
                                 )
CAPITAL ONE BANK, N.A.,          )
                                 )
Defendant.                       )
                                 )
________________________________ )


     Plaintiff, MELANIE PINA (“Plaintiff”), through her attorneys, alleges the
following against Defendant, CAPITAL ONE BANK, N.A., (“Defendant”):
                          NATURE OF THE CASE
     1.    MELANIE PINA (Plaintiff) bring this action to secure redress from
CAPITAL ONE BANK, N.A., (Defendant) for violations of the Michigan
Collection Practices Act [MICH. COMP. LAW § 445.251] and for violations of
the Telephone Consumer Protection Act [47 U.S.C. § 227].




               COMPLAINT AND DEMAND FOR JURY TRIAL                          1
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 2 of 8 PageID# 2




                           JURISDICTION & VENUE
      2.     Jurisdiction of this Court arises under 47 U.S.C. 227 and 28 U.S.C. §
1331 as Plaintiff’s claims arise under the laws of the United States.
      3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
because the Defendant is headquartered and transacts business here.
                                     PARTIES
      4.     Plaintiff, MELANIE PINA (“Plaintiff”), is a natural person residing in
the State of Michigan.
      5.     Upon information and belief, the Defendant, is a corporation engaged
in the business of collecting debt in this state and in several other states, with its
principal place of business located in Virginia and headquartered in McLean,
Virginia. Defendant has and maintains various physical offices and locations
throughout the state of Virginia, including Richmond. The principal purpose of
Defendant is the collection of debts in this state and several other states, and
Defendant regularly attempts to collect debts alleged to be due another.
                          FACTUAL ALLEGATIONS

      5.     Within one year prior to the filing of this action, Defendant contacted
Plaintiff to collect money, property or their equivalent, due or owing or alleged to
be due or owing from a natural person by reason of a consumer credit transaction
and/or "consumer debt" with respect to Plaintiff’s personal credit account.
      6.     Defendant constantly and continuously called Plaintiff at her cellular
telephone number ending in 6142 with the intent to harass Plaintiff into paying
alleged debt. Defendant called Plaintiff from telephone numbers (800) 955-6600
and (800) 365-2024 often calling up to five (5) times in a single day.
      7.     Defendant communicated with Plaintiff with such frequency as to be
unreasonable under the circumstances and to constitute harassment, including




                  COMPLAINT AND DEMAND FOR JURY TRIAL                               2
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 3 of 8 PageID# 3




upwards of two (2) to five (5) telephone calls in one day. Defendant called on
several and numerous occasions with the intent to harass Plaintiff.
        8.    The natural and probable consequences of Defendant’s conduct was to
harass, oppress or abuse Plaintiff in connection with the collection of the alleged
debt.
        9.    On July 6, 2018 (after months of receiving Defendant’s incessant
autodialed calls), Plaintiff answered one of Defendant’s calls and advised an agent
that Defendant was to cease placing any further calls to Plaintiff and her cellular
telephone.    Despite these clear instructions, Defendant continued to place its
autodialed collection calls to Plaintiff’s cellular telephone into October of 2018. In
sum, Plaintiff estimates that Defendant has placed over one hundred twenty
three (123) autodialed collection calls to Plaintiff’s cellular telephone since that
time.
        10.   Defendant and/or its agent(s) used an “automatic telephone dialing
system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
that she received (i.e., when Plaintiff answered there was several seconds where no
other person was on the other end) is indicative of the use of an automatic
telephone dialing system.
        11.   This “dead air” is commonplace with autodialing dialing equipment.
It indicates and evidences that the algorithm(s) being used by Defendant’s and/or
its agent’s autodialing equipment to predict when the live human agents are
available for the next call has not been perfected and/or has not been recently
refreshed or updated.     Thus resulting in the autodialer placing a call several
seconds prior to the human agent’s ability to end the current call he or she is on
and be ready to accept the new connected call that the autodialer placed, without



                  COMPLAINT AND DEMAND FOR JURY TRIAL                                3
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 4 of 8 PageID# 4




human intervention, to Plaintiff.
       12.    The dead air is essentially the autodialer holding the call it placed to
Plaintiff until the next available human agent is ready to accept it. Should the call
at issue been manually dialed by a live human being, there would be no such dead
air as the person dialing Plaintiff’s cellular telephone would have been on the other
end of the call the entire time and Plaintiff would have been immediately greeted
by said person.
       13.    Defendant’s calls constituted calls that were not for emergency
purposes as defined by 47 U.S.C. § 227(b)(1)(A).
       14.    Defendant’s calls were placed to a telephone number assigned to a
cellular telephone service for which Plaintiff incurs a charge for incoming calls
pursuant to 47 U.S.C. § 227(b)(1).
       15.    As of July 6, 2018, when Plaintiff first demanded that Defendant
cease placing its calls to her cellular telephone, any such consent for Defendant to
place its autodialed calls (assuming it existed in the first place), was revoked by
Plaintiff.   Accordingly, Defendant did not have Plaintiff’s “prior express consent”
to receive calls using an automatic telephone dialing system on her cellular
telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
       16.    As a result of Defendant’s alleged violations of law by placing these
automated calls to Plaintiff’s cellular telephone without prior express consent,
Defendant caused Plaintiff harm and/or injury such that Article III standing is
satisfied in at least the following, if not more, ways:
              a. Invading Plaintiff’s privacy;
              b. Electronically intruding upon Plaintiff’s seclusion;
              c. Intrusion into Plaintiff’s use and enjoyment of her cellular


                   COMPLAINT AND DEMAND FOR JURY TRIAL                              4
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 5 of 8 PageID# 5




              telephone;
              d. Impermissibly occupying minutes, data, availability to answer
              another call, and various other intangible rights that Plaintiff has as to
              complete ownership and use of her cellular telephone;
              e. Causing Plaintiff to expend needless time in receiving,
              answering, and      attempting    to   dispose   of   Defendant’s
              unwanted calls
                            FIRST CAUSE OF ACTION
                     (Violation of the MCPA, § 445.21, et seq.)
        18.   Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
        19.   Defendant violated the MCPA. Defendant’s violations include, but
are not limited to, the following:
              (a). Defendant violated §445.252(n) of the MCPA by using a
harassing, oppressive, or abusive method to collect a debt, including causing a
telephone to ring or engaging a person in telephone conversation repeatedly,
continuously, or at unusual times or places which are known to be inconvenient to
the debtor
        20.   Defendant’s acts as described above were done intentionally with the
purpose of coercing Plaintiff to pay the alleged debt.
        21.   As a result of the foregoing violations of the MCPA, Defendant is
liable to Plaintiff for actual damages, statutory damages, and costs and attorney’s
fees.




                   COMPLAINT AND DEMAND FOR JURY TRIAL                                 5
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 6 of 8 PageID# 6




                         SECOND CAUSE OF ACTION
                    (Violations of the TCPA, 47 U.S.C. § 227)
      22.     Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.

      23.     Defendant violated the TCPA. Defendant’s violations include, but
are not limited to the following:
      (a)    Within four years prior to the filing of this action, on multiple
occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
pertinent part, “It shall be unlawful for any person within the United States . . . to
make any call (other than a call made for emergency purposes or made with the
prior express consent of the called party) using any automatic telephone dialing
system or an artificial or prerecorded voice — to any telephone number assigned to
a . . . cellular telephone service . . . or any service for which the called party is
charged for the call.
      (b)    Within four years prior to the filing of this action, on multiple
occasions, Defendant willfully and/or knowingly contacted Plaintiffs at Plaintiffs’
cellular telephone using an artificial prerecorded voice or an automatic telephone
dialing system and as such, Defendant knowing and/or willfully violated the
TCPA.
      24.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
entitled to an award of five hundred dollars ($500.00) in statutory damages, for
each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
to an award of one thousand five hundred dollars ($1,500.00), for each and every
violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
      25.     Plaintiff is also entitled to seek injunctive relief prohibiting such
conduct in the future.


                  COMPLAINT AND DEMAND FOR JURY TRIAL                               6
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 7 of 8 PageID# 7




                         VII. PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests that judgment be entered
against Defendant for the following:
      (a)   An injunction prohibiting Defendant from contacting Plaintiff on
            Plaintiff’s cellular telephone using an automated dialing system
            pursuant to 47 U.S.C. § 227(b)(3)(A); and
      (b)   Actual damages pursuant to DC CODE § 28-3813; and
      (c)   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
            Plaintiff is entitled to and requests five hundred dollars ($500.00) in
            statutory damages, for each and every violation, pursuant to 47 U.S.C.
            § 227(b)(3)(B); and
      (d)    As a result of Defendant’s willful and/or knowing violations of 47
            U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble damages,
            as provided by statute, up to one thousand five hundred dollars
            ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
            227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
      (e)   Costs and reasonable attorney’s fees pursuant to DC CODE § 28-3814;
            and
      (f)   Awarding Plaintiff any pre-judgment and post-judgment interest as
            may be allowed under the law; and
      (g)   For such other and further relief as the Court may deem just and
            proper.




                  COMPLAINT AND DEMAND FOR JURY TRIAL                              7
   Case 3:18-cv-00688-HEH Document 1 Filed 10/09/18 Page 8 of 8 PageID# 8




                         DEMAND FOR JURY TRIAL
      Please take notice that Plaintiff demands a trial by jury in this action.




Dated: October 9, 2018           RESPECTFULLY SUBMITTED,


                                        By: /s/Richard W. Ferris

                                        Richard W. Ferris, Esq.
                                        VA State Bar No. 31812
                                        FerrisWinder, PLLC
                                        530 East Main Street
                                        Suite 300
                                        Richmond, VA 23219
                                        (804) 767-1800
                                        (888) 251-6228 Fax
                                        rwferris@ferriswinder.com

                                        Attorney for Plaintiff




                 COMPLAINT AND DEMAND FOR JURY TRIAL                              8
